

Exhibit 10.2






May 21, 2020






Dear Kelly,


Congratulations! I am pleased to confirm the details of our offer to you for the
position of Senior Vice President and Chief Human Resources Officer with
AdvanSix (the “Company”), located in Parsippany, New Jersey.


In connection with your new role, you will be entitled to the following
compensation and benefits package:


OFFER DETAILS


Base Salary


Your annual base salary will be $335,000. The Company conducts annual
performance reviews and your performance rating, together with funding
availability based on Company performance, will determine the amount of your
annual salary increase, if any. You will first be eligible for merit
consideration during the 2021 cycle.


Short-Term Incentive Program


This position is eligible for participation in the Short-Term Incentive Program
(“STIP”) for executive officers as may be in effect from time to time, subject
to the terms and conditions of the STIP. For full year 2020 (payable in March
2021), your initial target incentive compensation opportunity under the STIP
will be 60% of your annual base salary. Your actual bonus may be more or less
than your target bonus based on Company performance and your personal
performance. The terms of any annual bonus program established under the STIP,
including future target incentive compensation opportunities as a percentage of
your annual base salary, are subject to the discretion of the Company’s
Compensation Committee.


Long-Term Incentive Program


This position is eligible for participation in the Long-Term Incentive Program
(“LTIP”) for executive officers, as may be in effect from time to time. For the
2021 cycle, your initial LTIP target award value will be $325,000. The terms of
the LTIP and the size and mix of the 2021 LTIP award and any future LTIP awards
are all subject to the discretion of the Company’s Compensation Committee. The
terms of all LTIP awards will be governed by the terms of the applicable stock
plan and the applicable award agreements.


Executive Benefits


For your new role, your benefits will include four weeks of vacation, accrued as
outlined in our paid time off policies, participation in our Executive Severance
Policy and Deferred Compensation Plan, Executive Health Screening, and Excess
Liability Insurance coverage, in each case as provided to other executive
officers of the Company. You will be eligible for employee benefits under the
specific terms of these benefit plans.






1

--------------------------------------------------------------------------------



Sign-On Bonus


You are eligible for a sign-on bonus of $150,000 USD, subject to applicable
taxes. If you leave or your employment is terminated prior to completing two
years of employment, you will be required to pay the full sign-on bonus amount
back to the Company.


Sign-On Long-Term Incentive Award


You will be granted $300,000 worth of Company restricted stock units as soon as
practicable following your start date, subject to Compensation Committee
approval. These restricted stock units will vest in three equal annual
installments on the first three anniversaries of the grant date, assuming your
continued employment with the Company on each such vesting date, subject to the
terms and conditions of the applicable award agreement.


Stock Ownership Guidelines


As an executive officer of the Company, you will be required to hold 1x your
annual base salary in Company shares in accordance with the Company’s Stock
Ownership Guidelines, which may be amended from time to time by the Board of
Directors or the Compensation Committee.


Intellectual Property and Non-Competition Agreement


By accepting this offer, you represent that you are not under any obligation or
covenant to any former employer or any person, firm or corporation, which would
prevent, limit or impair in any way the performance by you of your duties as an
employee of the Company. You have also provided to the Company a true and
complete copy of any non-competition and/or non-solicitation obligation or
agreement to which you may be subject.


You agree not to: (1) use in connection with your employment with the Company
any confidential or proprietary information which you have acquired in
connection with any former employment or reveal or disclose to the Company or
any Company employees, agents, representatives or vendors, any confidential or
proprietary information which you have acquired in connection with any former
employment; or (2) directly or indirectly solicit or attempt to solicit for hire
any employee of any prior employer or directly or indirectly interfere with any
customer or vendor relationship of any prior employer, in each case, in breach
or violation of any existing covenant or obligation to which you may be subject
and for the time period specified in any such covenant or obligation. You
acknowledge that this policy and practice of the Company is to be strictly
followed and adhered to by you. You also agree that you have not taken and do
not have in your possession any confidential information of a prior employer and
have returned to your prior employer any confidential information which was in
your possession.


As a condition of this employment offer, you agree that you will sign (i) the
Employee Agreement relating to Trade Secrets, Proprietary and Confidential
information, and (ii) the Noncompete Agreement for executive officers that
prohibits you from working for a Company competitor in any capacity for a period
of two years following the termination for any reason of your employment.


Onboarding


Separately you will be provided our standard pre-employment requirements, which
this offer letter is conditioned upon and are to be completed prior to your
start date.




D&O Questionnaire


As an executive officer, this offer is conditioned upon the Company’s review and
acceptance of the responses to your Director & Officer Questionnaire.


2

--------------------------------------------------------------------------------





Background Check and Drug Screen


You represent that the information (written or oral) provided to the Company by
you or your representatives in connection with obtaining employment or in
connection with your former employments, work history, circumstances of leaving
your former employments and educational background is true and complete.


This offer is conditioned upon you passing a background check and drug screen
before you start work. Details regarding next steps for drug screen and
background check will follow in a separate email once you have accepted the
written offer.


You can review the Drugs & Alcohol in the Workplace Policy when you complete
pre-employment information. Please ensure you complete the drug screen within
the 30 days prior to your start date.


ACCEPTANCE OF OFFER


Please indicate your acceptance of this offer by signing this letter in the
space provided and returning it to me.


If you have any questions or need any further information about our offer,
please contact me or Achilles B. Kintiroglou, our Senior Vice President, General
Counsel and Corporate Secretary.


Congratulations,


/s/Erin Kane


Erin Kane
President and Chief Executive Officer
AdvanSix Inc.






Read and Accepted:






/s/ Kelly Slieter
Kelly Slieter


Date: May 25, 2020






All businesses experience changing conditions. We reserve the right to change
work assignments, reporting relationships and staffing levels to meet business
needs, and your employment is on an "at will" basis. This means that there is no
guarantee of employment for any specific period, and either you or AdvanSix may
terminate your employment at any time.


3